 

 

Case 3:19-cv-00065-DHB-BKE Document15 Filed 06/22/20 Page 1 of 2

  

IN THE UNITED STATES DISTRICT COURT FOR THE 5 USTA DIV,
SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION

 

AMANDA NICOLE BROWN, *
*

Plaintiff, *

*

Vv. ss CV 319-065

*

ANDREW SAUL, Commissioner of x
Social Security, %
*

Defendant. -

ORDER

Before the Court is the Commissioner’s unopposed motion to
remand under sentence four. (Doc. No. 14.) Pursuant to the power
of this Court to enter a judgment affirming, modifying or reversing
the Commissioner’s decision with remand in Social Security actions
under sentence four of section 205(g) of the Social Security Act,
42 U.S.C. § 405(g), this case is HEREBY REVERSED AND REMANDED for
further consideration by the agency.

On remand, the Administrative Law Judge (ALJ) will: (1) update
the medical evidence of record, as needed, pursuant to 20 CFR §
404.1512; (2) update Plaintiff’s earnings record with new queries
in accordance with HALLEX I-2-5-74 and ensure that any earnings
relied upon in the hearing decision are properly exhibited; (3)

take any other administrative action necessary to complete the

 
 

 

Case 3:19-cv-00065-DHB-BKE Document15 Filed 06/22/20 Page 2 of 2

administrative record; (4) offer the claimant an opportunity for
a hearing; and (5) issue a new decision.

Upon due consideration, the motion to remand is granted; the
Commissioner’s decision is hereby reversed under sentence four of
42 U.S.C. § 405(g) with a remand of the cause to the Commissioner

for further proceedings. See Shalala v. Schaefer, 509 U.S. 292

 

(1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991). The Clerk shall

 

enter a separate judgment pursuant to Rule 58 of the Federal Rules

of Civil Procedure.

ORDER ENTERED at Augusta, Georgia, this 22d) day of June,

- ld
UNITED STATES DISTRICT JUDGE

 

 
